DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The status of the claims for this application is as follows.  
Claims 4, 5, 8, and 11-19 are currently pending.
Claims 1-3, 6, 7, 9, and 10 are cancelled.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a second component having a radially outward-facing and encircling bead and is interrupted circumferentially to have a profile of the bead in the circumferential direction” (claim 11), must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Note: applicant’s original specification, on page 4 in lines 4-6, recites “The second component 3 has a radially outward-facing, radially at least partially encircling5 bead 7, which is interrupted circumferentially in such a way, in a manner that is not visible here.”  It appears that applicant is aware that the recitation “is interrupted circumferentially” is not shown.  How is the radially outward-facing and encircling bead interrupted circumferentially.  Is the bead interrupted radially outward, radially inwards, is it missing, does something sit on top of it is something imbedded in it, or so on?
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Flynn (US 2011/0148098).
Re Clm 4: Flynn discloses a coupling element (see Figs. 1-4) with tolerance compensation for flexibly connecting two elements for guiding media, in particular one pipe or hose (22) to another pipe or hose or to an assembly (24), having 
a first component (23) for connection to the first element the first component is made to or is capable of connecting to a first element, and 
a second component (the component that contains 40, 42, 44, 46, 48, 49, and 51) for connection to the second element, 
wherein the first component (23) and the second component (the component that contains 40, 42, 44, 46, 48, 49, and 51) have a device for captive connection (50, 52, 53, and 54s), and the first component (23) and the second component (the component that contains 40, 42, 44, 46, 48, 49, and 51) have a common longitudinal direction, and the first component (23) and the second component (the component that contains 40, 42, 44, 46, 48, 49, and 51) can be moved in translation relative to one another in the direction of the common longitudinal direction, and/or that the first component and the second component are rotatable relative to one another about the common longitudinal direction, and/or the first component and the second component are tiltable cardanically relative to one another, perpendicularly to the common longitudinal direction (the first component and the second component are made to or are capable of being moved in translation relative to one another in the direction of the common longitudinal direction, and/or that the first component and the second component are made to or are capable of being rotatable relative to one another about the common longitudinal direction, and/or the first component and the second component are made to or are capable of being tiltable cardanically relative to one another, perpendicularly to the common longitudinal direction), 
wherein the captive connection (50, 52, 53, and 54s) has a slotted snap ring (50) and the first component (23) has at least one at least partially radially encircling opening (the opening to 53) corresponding to the snap ring (see Fig. 4), and the second component (the component that contains 40, 42, 44, 46, 48, 49, and 51) has at least one at least partially radially encircling bead (the bead containing 46, 49, 49A, and 49B), wherein, in the assembled state of the connection (the assembled state of the connection as illustrated in Figs. 3 and 4), the snap ring (50, 52, 53, and 54s) engages through the opening of the first component and comes to rest in such a way behind the bead of the second component (see Figs. 3 and 4) that a translational, rotational or cardanically tilting movement of the first component against the second component is possible but the two components are prevented from being pulled apart (the snap ring is made to or is capable of engaging through the opening of the first component and is made to or is capable of coming to rest in such a way behind the bead of the second component that a translational, rotational or cardanically tilting movement of the first component against the second component is possible but the two components are prevented from being pulled apart); and the bead (the bead containing 46, 49, 49A, and 49B) having a shape (see Fig. 3) with an outer surface (see Fig. 3) at a length (see Fig. 3) having a constant radial distance (see Fig. 3) and radial edges (see Fig. 3) having a constant axial distance (see Fig. 3) and the shape defining a radial clearance in the radial direction with respect to a region of the first component (see Fig. 3), a first axial clearance in the axial  direction (see Fig. 3) with respect to the region the first component (see Fig. 3) and a second axial clearance (see Fig. 3) in the axial direction with respect to the region the first component (see Fig. 3).
Re Clm 5: Flynn discloses wherein the snap ring can be elastically deformed radially outward (due to the split in the ring the ring is made to or is capable of being elastically deformed radially outward) and removed from the opening of the first component (also due to the split in the ring the ring is made to or is capable of being removed from the opening of the first component).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flynn (US 2011/0148098). 

Re Clm 8: Flynn discloses the snap ring.
Flynn fails to disclose that its snap ring is a metallic resilient snap ring.
A metallic resilient snap ring is used in securing members together, said metallic resilient snap ring can retain its original shape after a force has been removed, which force was used to change the shape of the metallic resilient snap ring, for the purpose of providing a devise that is insertable, removable, and reusable in retaining members together.  The examiner is taking Official notice that a metallic resilient snap ring(s) is old and well-known, for the for the purpose of providing a device that can be insertable, removable, and reusable in retaining members together.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to have modified the device of Flynn, to have its snap ring be a metallic resilient snap ring, for the purpose of providing a device that can be insertable, removable, and reusable in retaining members together.
Re Clm 11: Flynn discloses a coupling element (see Figs. 1-4) with tolerance compensation for guiding media, the coupling element comprising: 
a first component (23) having a slot-shaped radially encircling opening (the opening to 53); 
a second component (the component that contains 40, 42, 44, 46, 48, 49, and 51) having a radially outward-facing and encircling bead (the bead containing 46, 49, 49A, and 49B); wherein the first component and the second component have a common longitudinal direction (see Figs. 1-4) and are rotatable relative to one another about the common longitudinal direction (see Figs. 1-4); an O ring seal (40) arranged in a groove (42) of the second component and between the first component and the second component (see Figs. 1-4), wherein the O ring seal is configured to ensure a leaktight connection between the first component and the second component (see Figs. 1-4); a resilient snap ring (50, 52, 53, and 54s) configured to engage the opening of the first component (see Fig. 3) and rest behind the bead of the second component (see Fig. 3); and wherein the first component further includes a region that engages around the bead of the second component (see Fig. 3) and is spaced apart from the bead (see Fig. 3) with a radial clearance in the radial direction (see Fig. 3) and first and second axial clearances in the axial direction (see Fig. 3); and the bead having a shape with an outer surface for a length at a constant radial distance (see Fig. 3) and radial edges(see Fig. 3) having a constant axial distance (see Fig. 3) and the shape defining the radial clearance in the radial direction with respect to a region of the first component (see Fig. 3), the first axial clearance in the axial direction with respect to the region the first component (see Fig. 3) and the second axial clearance in the axial direction with respect to the region the first component (see Fig. 3).
Flynn fails to disclose that its bead is interrupted circumferentially to have a knobbed profile of the bead in the circumferential direction.
Hutt discloses a bead on a male member.  Said bead is retained in a female member via a retaining means located on the exit side of a port behind the bead, similar to that of Flynn.  However, Hutt teaches (see Fig. 2 and the Fig. above) a bead that is interrupted circumferentially (such as at 3001 and 3002) to have a (such as at 4001) profile of the bead in the circumferential direction (see Fig. 2).  It is noted that such a structure taught by Hutt can provide a tactile means to aid an operator in physically determining the position or orientation of a component during assembly or such a structural configuration would yielded the same predictable result of abutting against a securing means to prevent unwanted separation of mating components.	
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to have modified the device of Flynn, to have included interruptions circumferentially about a bead to have a knobbed profile of the bead in the circumferential direction, as taught by Hutt, for the purpose of providing a means to provide a tactile means to aid an operator in physically determining the position or orientation of a component during assembly, alternatively, for providing a structural configuration which would have yielded the same predictable result of abutting against a securing means to prevent unwanted separation of mating components.
Additionally, it is noted that such a modification would have involved a mere change in the shape of the bead and a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Flynn fails to disclose that its snap ring is a metallic resilient snap ring.
A metallic resilient snap ring is used in securing members together, said metallic resilient snap ring can retain its original shape after a force has been removed, which force was used to change the shape of the metallic resilient snap ring, for the purpose of providing a devise that is insertable, removable, and reusable in retaining members together.  The examiner is taking Official notice that a metallic resilient snap ring(s) is old and well-known, for the for the purpose of providing a device that can be insertable, removable, and reusable in retaining members together.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to have modified the device of Flynn, to have its snap ring be a metallic resilient snap ring, for the purpose of providing a device that can be insertable, removable, and reusable in retaining members together.
Re Clm 12: Flynn as modified by Hutt above, discloses the limitations wherein the first axial clearance is between the opening of the first component and the bead of the second component and the second axial clearance with between the bead of the second component and an interior surface of the first coupling element (see Fig. 3).  
Re Clm 13: Flynn as modified by Hutt above, discloses the limitations wherein the first axial clearance permits relative movement between the first component and the second component in a first longitudinal direction and the second axial clearance permits relative movement between the first component and the second component in a second longitudinal direction that is different than the first longitudinal direction (see Fig. 3, the first axial clearance is made to or is capable of permitting relative movement between the first component and the second component in a first longitudinal direction and the second axial clearance is made to or is capable of permitting relative movement between the first component and the second component in a second longitudinal direction that is different than the first longitudinal direction). 
Re Clm 14: Flynn as modified by Hutt above, discloses the limitations wherein the radial clearance, the first axial clearance and the second axial clearance combine to provide movement and rotation between the first component and the second component in a cardanically tilting manner and provide tolerance compensation (see Fig. 3, the radial clearance, the first axial clearance and the second axial clearance combine is made to or is capable of providing movement and rotation between the first component and the second component in a cardanically tilting manner and provide tolerance compensation).  
Re Clm 15: Flynn as modified by Hutt above, discloses the limitations wherein the first component comprises a first portion configured to accept the O ring seal and a second portion configured to accept the bead of the second component (see Fig. 3,).  
Re Clm 16: Flynn as modified by Hutt above, discloses the limitations wherein the snap ring is removable to permit movement of the bead of the second component relative to the first component in an away longitudinal direction and facilitate separation of the first component and the second component (the snap ring is made to or is capable of being removed to permit movement of the bead of the second component relative to the first component in an away longitudinal direction and facilitate separation of the first component and the second component).  
Re Clm 17: Flynn as modified by Hutt above, discloses the limitations wherein the first component is configured to transfer media with the second component (see Fig. 3,).  
Re Clm 18: Flynn as modified by Hutt above, discloses that the coupling element can be used for fluid media (see the abstract). 
Flynn as modified by Hutt fails to disclose that the media is oil.
The examiner is taking Official notice that is old and well known that oil is transported or moved through joint connections and piping systems, for the purpose of making said joint and piping systems useful or for generating revenue.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Flynn as modified by Hutt, to have had the media is oil, for the purpose of making said joint and piping systems useful or for generating revenue.
Note: the Official notice statement, henceforth, is taken to be admitted prior art, MPEP 2144.03.
Re Clm 19: Flynn as modified by Hutt above, discloses that the coupling element can be used for fluid media (see the abstract). 
Flynn as modified by Hutt fails to disclose that the media is coolant.
The examiner is taking Official notice that is old and well known that coolant is transported or moved through joint connections and piping systems, for the purpose of making said joint and piping systems useful or for generating revenue.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Flynn as modified by Hutt, to have had the media is coolant, for the purpose of making said joint and piping systems useful or for generating revenue.
Note: the Official notice statement, henceforth, is taken to be admitted prior art, MPEP 2144.03.

Response to Arguments
Applicant’s arguments with respect to claim(s) 4, 5, 8, and 11-19 have been considered but are moot because the arguments do not apply to the current reference or combination of references being used in the current rejection(s).
All claims not argued or specifically argued will stand or fall with the claim from which they depend.
The Official notice statements, set forth above (for claims 18 and 19), henceforth are taken to be admitted prior art because applicant has failed to traverse the examiner’s assertion of Official notice, additionally, any statements directed towards such are inadequate. See MPEP 2144.03.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A LINFORD whose telephone number is (571)270-3066. The examiner can normally be reached Monday thru Friday: 8:00 am to 5:00 pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES ALBERT LINFORD
Examiner
Art Unit 3679
04/22/2022


/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679